Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 1 of 17 PAGEID #: 373

FILE
RICHARD We NAGEL
IN THE UNITED STATES DISTRICT COUREERK OF CouRT

FOR THE SOUTHERN DISTRICT OF OF |
EASTERN DIVISION JUN 23 PM 5: 45

4

UNITED STATES OF AMERICA, EAST. DIV COLUMBUS
: CASE No. : ~Y., Ce ;
v. : ‘ .
: JUDGE: WERLIZEg )
LARRY DEAN PORTER : 18 U.S.C §2
aka “Dean” : 18 U.S.C, § 1001
: 18 U.S.C. §§ 1512(b)) & (k)
WILLIAM DAVID COLE : 18 U.S.C. §§ 1591(a), (b) & (d)
aka “Dave” : 18 U.S.C. §§ 1594(a), (c) & (e)
FRANK E. ANDREWS 18 U.S.C. § 2232(a)
CRYSTAL D. PORTER : 18 U.S.C. §§ 2251 (a) & (€)
DENNA 8S. PORTER : 18 U.S.C. § 2252(a)(4)(B)
ERROLL WAYNE PORTER, SR. : 18 U.S.C, § 2252A(a)(5)(B)
aka “Wayne”
CHARITY A. RAWLINS
RONNIE L. RAWLINS
JOSHUA D. ALDRIDGE
INDICTMENT

THE GRAND JURY CHARGES:
Introduction

At all times relevant to this Indictment:
The Co-Conspirators and Victims

1. LARRY DEAN PORTER, aka “Dean,” (hereinafter DEAN PORTER) is an
adult male residing in Scioto County, within the Southern District of Ohio, who regularly utilized
the Facebook usernames larry-porter.313924, larry.porter.39904181 and larry.porter.16.

2. WILLIAM DAVID COLE, aka “Dave,” (hereinafter DAVE COLE) is an adult
male residing in Scioto County, Southern District of Ohio, who regularly utilized the Facebook

username dave.cole.946954.
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 2 of 17 PAGEID #: 374

3. FRANK E. ANDREWS is an adult male residing in Scioto County, Southern
District of Ohio, who regularly utilized the Facebook username frank.andrews. 125323.

4, DEAN PORTER, DAVE COLE and FRANK E. ANDREWS were friends and
associates, and DAVE COLE and FRANK E. ANDREWS regularly spent time at DEAN
PORTER’s residence.

5. CRYSTAL D. PORTER (hereinafter “CRYSTAL”) is an adult female residing
in Columbus, Ohio, in the Southern District of Ohio, and is the eldest daughter of DEAN
PORTER. CRYSTAL regularly utilized the Facebook username crystal.porteraldridge.

6. DENNA S. PORTER (hereinafter “DENNA”) is an adult female residing in
Scioto County, within the Southern District of Ohio, and is the youngest daughter of DEAN
PORTER. DENNA regularly utilized the Facebook username denna.porter.

7. ERROLL WAYNE PORTER, SR., aka “Wayne” (hereinafter “WAYNE”) is
an adult male residing in Scioto County, within the Southern District of Ohio, and is the cousin
of DEAN PORTER.

8. JOSHUA D. ALDRIDGE is an adult male residing in Scioto County, within the
Southern District of Chio. JOSHUA D. ALDRIDGE resided with Minor Victim 1 and Minor
Victim 2. JOSHUA D. ALDRIDGE frequently visited the residence of DEAN PORTER,
obtained illegal drugs from DEAN PORTER and regularly utilized the Facebook username
joshua.aldridge.31.

9. CHARITY A. RAWLINS is an adult female residing in Scioto County, within
the Southern District of Ohio. CHARITY A. RAWLINS is a relative of Minor Victim 3.

CHARITY A. RAWLINS frequently visited the residence of DEAN PORTER and obtained
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 3 of 17 PAGEID #: 375

illegal drugs from DEAN PORTER. CHARITY A. RAWLINS utilized the Facebook
username charity.rawlins.

10. RONNIE L. RAWLINS is an adult male residing in Scioto County, within the
Southern District of Ohio. RONNIE L. RAWLINS is a relative of Minor Victim 3. RONNIE
L. RAWLINS frequently visited the residence of DEAN PORTER and obtained illegal drugs
from DEAN PORTER. RONNIE L. RAWLINS has utilized the Facebook usernames
Ronnie.rawlins.54 and Ronnie.rawlins.14.

11. K.M. is an adult female residing in Scioto County, within the Southern District of
Ohio. K.M. is a relative of Minor Victim 1 and Minor Victim 2. K.M. frequently visited the
residence of DEAN PORTER and obtained illegal drugs from DEAN PORTER.

12. _‘T.S. is an adult female residing in Scioto County, within the Southern District of
Ohio. T.S. frequently visited the residence of DEAN PORTER and obtained illegal drugs from
DEAN PORTER.

13. Minor Victim 1 is a minor female born in 2008 who resided in Scioto County,
within the Southern District of Ohio.

14. Minor Victim 2 is a minor female born in 2006 who resided in Scioto County,
within the Southern District of Ohio.

15. Minor Victim 3 is a minor female born in 2006 who resided in Scioto County,
within the Southern District of Ohio.

The Child Sex Trafficking Scheme
16. DEAN PORTER obtained marijuana and pain pills, including oxycodone,

oxymorphone, xanax and morphine, from various sources unknown to the Grand Jury.
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 4 of 17 PAGEID #: 376

17 DAVE COLE sometimes assisted DEAN PORTER in obtaining the illegal
drugs.

18. DEAN PORTER provided marijuana and pain pills to various individuals in
Scioto County, including, K.M, T.S., CHARITY A. RAWLINS, RONNIE L. RAWLINS,
JOSHUA D. ALDRIDGE, and other co-conspirators known and unknown to the Grand Jury.

19. DEAN PORTER would provide the above-described drugs to K.M, T.S.,
CHARITY A. RAWLINS, RONNIE L. RAWLINS, and JOSHUA D. ALDRIDGE in
exchange for cash payment or for sexual acts by K.M., T.S., CHARITY A. RAWLINS, and
other co-conspirators known and unknown to the Grand Jury. Such sexual acts were performed
by K.M., T.S. and CHARITY A. RAWLINS on each other, on or by DEAN PORTER, and on
Minor Victim 1, Minor Victim 2, and Minor Victim 3,

20. DAVE COLE and FRANK E, ANDREWS were frequently present at DEAN
PORTER’S residence either during, immediately before, or immediately after K.M., T.S.,
CHARITY A. RAWLINS, Minor Victim 1, Minor Victim 2, and Minor Victim 3 visited DEAN
PORTER’S residence for the purpose of exchanging sex acts for drugs. On at least one
occasion, DAVE COLE and FRANK E. ANDREWS obtained sexual favors from K.M. and
T.S. in exchange for the drugs provided by DEAN PORTER to K.M. and T.S.

21. DEAN PORTER, DAVE COLE, JOSHUA D. ALDRIDGE, CHARITY A.
RAWLINS and T.S., on more than one occasion, transported K.M., T.S., Minor Victim 1, and
Minor Victim 2 to or from DEAN PORTER’S residence for the purpose of exchanging sex acts
for drugs.

22. DEAN PORTER and RONNIE L. RAWLINS, on more than one occasion,

transported CHARITY A. RAWLINS and Minor Victim 3 to or from DEAN PORTER’s
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 5 of 17 PAGEID #: 377

residence for the purpose of exchanging sex acts for drugs. CHARITY A. RAWLINS and
RONNIE L. RAWLINS also transported K.M., Minor Victim 1 and Minor Victim 2 to and
from DEAN PORTER’s residence, with knowledge that Minor Victim 1 and Minor Victim 2
were being sexually abused by DEAN PORTER.

23. Utilizing the above-described Facebook accounts on his computer or cellular
phone, DEAN PORTER regularly communicated with K.M. and JOSHUA D. ALDRIDGE
regarding his supply of pain pills that he could provide to K.M. and JOSHUA D. ALDRIDGE
and to make arrangements for K.M., Minor Victim 1, Minor Victim 2, and JOSHUA D.
ALDRIDGE to visit DEAN PORTER’s residence for the purpose of buying drugs or
exchanging sex acts for drugs.

24. —_ Utilizing the above-described Facebook accounts on his computer or cellular
phone as well as landline and cellular phones, DEAN PORTER communicated with CHARITY
A. RAWLINS to discuss his supply of pain pills that he could provide to CHARITY A.
RAWLINS and RONNIE L. RAWLINS and to make arrangements for CHARITY A.
RAWLINS, RONNIE L. RAWLINS and Mincr Victim 3 to visit DEAN PORTER’S
residence. During their visits to DEAN PORTER’S residence, CHARITY A. RAWLINS and
Victim 3 engaged in sex acts with DEAN PORTER, and CHARITY A. RAWLINS and
RONNIE L. RAWLINS obtained drugs from DEAN PORTER.

25. Utilizing the above-described Facebook accounts on his computer or cellular
phone, DEAN PORTER regularly communicated with DAVE COLE and FRANK E.
ANDREWS regarding his drug supply and regarding his interactions with Minor Victim 1,

Minor Victim 2, and Minor Victim 3. In some of those communications, DEAN PORTER
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 6 of 17 PAGEID #: 378

made arrangements for DAVE COLE to assist in transporting K.M., Minor Victim 1, and/or
Minor Victim 2 to DEAN PORTER’s residence.

26. DEAN PORTER possessed various firearms that he utilized to intimidate K.M.
T.S., Victim 1 and Victim 2, in order to prevent them from reporting his activities. DEAN
PORTER further utilized threats of bodily harm or actual physical violence to coerce K.M. and
T.S. to engage in sex acts with DEAN PORTER, DAVE COLE, and FRANK E. ANDREWS
and to prevent K.M. and T.S. from reporting his activities to law enforcement.

27. In March of 2020, DEAN PORTER utilized the Facebook account
larry-porter.3 13924 to communicate with a government source known to the Grand Jury
regarding payment to the source in the amount of $80 in exchange for sexual access to a seven-
year-old child. DEAN PORTER was subsequently arrested by Jackson County authorities as a
result of his Facebook communications with the known government source.

The Cover Up

28. Subsequent to his arrest by Jackson County authorities, DEAN PORTER, while
incarcerated at the Jackson County Jail, within the Southern District of Ohio, communicated via
phone with DENNA, CRYSTAL, WAYNE and FRANK E. ANDREWS. The phone calls
were recorded by Jackson County authorities pursuant to policies of the Jackson County Jail.

29. During the recorded conversations between DEAN PORTER and WAYNE and
between DEAN PORTER and DENNA, they discussed a government source known to the
Grand Jury and their belief that the source was working with law enforcement. DEAN
PORTER directed WAYNE to cause bodily harm to the government source if necessary.

30. During the recorded conversations between DEAN PORTER and FRANK E.

ANDREWS, DEAN PORTER directed FRANK E. ANDREWS to testify in a particular
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 7 of 17 PAGEID #: 379

manner regarding DEAN PORTER’s Facebook conversations with the government source that
occurred in March of 2020. DEAN PORTER and FRANK E. ANDREWS further discussed
eight discs that were seized from his residence by law enforcement, which were later found to
contain child pornography.

31. | Also subsequent to the arrest of DEAN PORTER, DENNA, CRYSTAL, and
DAVE COLE visited DEAN PORTER at the Jackson County Jail.

32. In the week subsequent to the arrest of DEAN PORTER, DENNA, CRYSTAL,
FRANK E. ANDREWS, DAVE COLE and others known and unknown to the Grand Jury,
visited the residence of DEAN PORTER. DAVE COLE possessed a key to DEAN
PORTER’s residence, and Jater provided a key to the residence to DENNA.

33. During their trips to DEAN PORTER’s residence, DENNA, CRYSTAL,
FRANK E. ANDREWS and DAVE COLE removed various items from the residence,
including SD cards and other digital devices. On at least one occasion when they visited DEAN
PORTER’s residence, CRYSTAL and DENNA utilized shovels to dig in the yard surrounding
DEAN PORTER’s residence. They later claimed to law enforcement officers that they were
digging in the yard because they believed that money was hidden there.

34. Throughout the month of March 2020, CRYSTAL and DENNA communicated
with each other and with other associates of DEAN PORTER who are known to the Grand Jury,
utilizing the Facebook accounts described above, about DEAN PORTER’s arrest, persons
believed to be responsible for that arrest, activity at DEAN PORTER’s residence, items they
took from DEAN PORTER’s residence, items seized by law enforcement from DEAN

PORTER’s residence, and the content of all of those items.
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 8 of 17 PAGEID #: 380

35. During the time that he was being held at the Jackson County Jail, DEAN
PORTER sent letters to DENNA and other persons known to the Grand Jury. In the letters to
DENNA, DEAN PORTER requested that DENNA bleach down the beds in his residence and
contact the government source with whom he arranged to purchase sex with a minor for $80, and
offer the source $500 to convince law enforcement to drop the charges against him. In a letter to
another individual known to the Grand Jury, DEAN PORTER requested that the known
individual contact potential witnesses against him, and convince the potential witnesses not to
testify against him.

COUNT ONE
(Child Sex Trafficking Conspiracy)

36. The allegations of paragraphs 1 through 35 are incorporated herein by reference.
37. | From in or about 2013, through and in or about March of 2020, the exact dates
being unknown to the Grand Jury, in the Southern District of Ohio, the defendants, LARRY
DEAN PORTER, aka “Dean,” WILLIAM DAVID COLE, aka “Dave,” FRANK E.
ANDREWS, CHARITY A. RAWLINS, RONNIE L. RAWLINS, JOSHUA D. ALDRIDGE,
and other unnamed co-conspirators known and unknown to the Grand Jury, did knowingly,
intentionally and unlawfully combine, conspire, confederate and agree with each other to:
(A) knowingly entice, harbor, transport, provide, obtain and maintain by any
means, in and affecting interstate commerce, persons under the age of 18
years, that is, Minor Victim 1, Minor Victim 2, and Minor Victim 3,
individuals known to the Grand Jury, knowing and in reckless disregard of the
fact that Minor Victim 1, Minor Victim 2, and Minor Victim 3 had not
attained the age of 18 years, and knowing and in reckless disregard of the fact

that Minor Victim 1, Minor Victim 2, and Minor Victim 3 would be caused to
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 9 of 17 PAGEID #: 381

engage in a commercial sex act, in violation of 18 U.S.C. §§ 1591(a)(1) and
(b)(2); and

(B) knowingly benefit, financially and by receiving anything of value, from
participation in a venture that has engaged in enticing, recruiting, harboring,
transporting, providing, obtaining, and maintaining, by any means, in and
affecting interstate commerce, persons under the age of 18 years, that ts,
Minor Victim 1, Minor Victim 2, and Minor Victim 3, individuals known to
the Grand Jury, knowing and in reckless disregard of the fact that Minor
Victim 1, Minor Victim 2, and Minor Victim 3 had not attained the age of 18
years, and knowing and in reckless disregard of the fact that Minor Victim 1,
Minor Victim 2, and Minor Victim 3 would be caused to engage ina
commercial sex act, in violation of 18 U.S.C. §§ 1591(a)(2) and (b)(2).

In violation of 18 U.S.C. §§ 1591(a)(1) & (2), (b)(1), 1594(c)} and 2.

COUNT TWO
(Attempted Child Sex Trafficking)

38. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

39. On or about March 10, 2020, in the Southern District of Chio, the defendant,
LARRY DEAN PORTER, did knowingly attempt to recruit, entice, obtain, solicit and maintain
by any means, an individual the defendant believed to be a seven-year-old female, in and
affecting interstate and foreign commerce, knowing and in reckless disregard of the fact that
such individual was less than 18 years of age and would be caused to engage in a commercial sex

act.

In violation of 18 U.S.C. §§ 1591(a)(1)} & (b)(1), and 1594(a).
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 10 of 17 PAGEID #: 382

COUNT THREE
(Child Sex Trafficking)

40. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

41. | Between in or about 2015 through in or about February of 2020, the exact dates
being unknown to the Grand Jury, in the Southern District of Ohio, the defendants, LARRY
DEAN PORTER, JOSHUA D. ALDRIDGE, along with K.M. and other unnamed co-
conspirators known and unknown to the Grand Jury, knowingly recruited, enticed, harbored,
transported, provided, obtained and maintained by any means, and attempted to recruit, entice,
harbor, transport, provide, obtain and maintain by any means, Minor Victim 1 and Minor Victim
2, minors whose identity is known to the Grand Jury, in and affecting interstate and foreign
commerce, knowing and in reckless disregard of the fact that Minor Victim 1 and Minor Victim
2 had not attained the age of 18 years, and knowing and in reckless disregard of the fact that
Minor Victim 1 and Minor Victim 2 would be caused to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), 1591(b)(1), 1594(a) and § 2.

COUNT FOUR
(Child Sex Trafficking)

42. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

43. Between in or about 2012 through in or about October of 2019, the exact dates
being unknown to the Grand Jury, in the Southern District of Ohio, the defendants, LARRY
DEAN PORTER, CHARITY A. RAWLINS, and RONNIE L. RAWLINS, knowingly
recruited, enticed, harbored, transported, provided, obtained and maintained by any means, and
attempted to recruit, entice, harbor, transport, provide, obtain and maintain by any means, Minor

Victim 3, a minor whose identity is known to the Grand Jury, in and affecting interstate and

10
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 11 of 17 PAGEID #: 383

foreign commerce, knowing and in reckless disregard of the fact that Minor Victim 3 had not
attained the age of 18 years, and knowing and in reckless disregard of the fact that Minor Victim
3 would be caused to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), 1591(b)(1), 1594(a) and 18 U.S.C. § 2.

COUNT FIVE
(Sexual Exploitation of Children)

44. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

45. Between in or about July of 2015 and December of 2016, the exact date being
unknown to the Grand Jury, in the Southern District of Ohio, the defendant, LARRY DEAN
PORTER, did employ, use, persuade, induce, entice, and coerce a minor, specifically Minor
Victim 1, an approximately seven-year-old female, to engage in sexually explicit conduct as
defined in 18 U.S.C. § 2256(2)(A), for the purpose of producing and attempting to produce any
visual depiction of such conduct, to wit: one or more digital images depicting Minor Victim 1
engaged in sexually explicit conduct, including oral sexual intercourse, and the lascivious display
of the genitalia; the production of such visual depictions using materials that had been mailed,
shipped and transported in and affecting interstate and foreign commerce by any means,
specifically a Nikon camera and a PNY Optima SD card that were manufactured in whole or in
part outside of the state of Ohio.

In violation of 18 U.S.C. §§ 2251 (a) & (e).

COUNT SIX
(Possession of Child Pornography)

46. The allegations of paragraphs 1 through 35 are incorporated herein by reference.
47. On or about March 9, 2020, in the Southern District of Ohio, the defendant,

LARRY DEAN PORTER, knowingly possessed matter, that is, digital files stored on a PNY

11
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 12 of 17 PAGEID #: 384

Optima SD card that contained one or more visual depictions; and such visual depictions were
produced using materials that had been shipped and transported in interstate and foreign
commerce, the production of such visual depictions having involved the use of minors engaging
in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2)(A), and such visual depictions
being of such conduct, to wit: digital images files depicting Minor Victim 1, an approximately
seven-year-old female, engaged in oral sexual intercourse, and the lascivious display of the
genitalia.

In violation of 18 U.S.C. §§ 2252(a}(4)(B) and (b)(2).

COUNT SEVEN
(Possession of Child Pornography)

48. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

49. On or about March 24, 2020, in the Southern District of Ohio, the defendant,
FRANK E. ANDREWS, knowingly possessed one or more computer discs that contained an
image of child pornography as defined in 18 U.S.C. § 2256(8), that had been mailed, shipped,
and transported using any means and facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce, by any means, including by computer, and that was
produced using materials that had been mailed, shipped and transported in and affecting
interstate and foreign commerce, by any means, including by computer.

In violation of 18 U.S.C, §§ 2252A(a)(5)(B) and (b)(2).

COUNT EIGHT
(Conspiracy to Obstruct Enforcement of 18 U.S.C. § 1591)

50. The allegations of paragraphs 1 through 35 are incorporated herein by reference.
51. Between on or about March 10, 2020, through on or about May 27, 2020, in the

Southern District of Ohio, the defendants, LARRY DEAN PORTER, FRANK E. ANDREWS,

12
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 13 of 17 PAGEID #: 385

WILLIAM DAVID COLE, DENNA S. PORTER, CRYSTAL D. PORTER, and WAYNE
PORTER, did knowingly, intentionally and unlawfully combine, conspire, confederate and
agree with each other to obstruct, attempt to obstruct, or in any way interfere with or prevent the
enforcement of 18 U.S.C. §1591(a).

In violation of 18 U.S.C. §§ 1591(d) and 1594(c).

COUNT NINE
(Tampering with a Witness)

52. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

53. In or about the month of April of 2020, the exact dates being unknown to the
Grand Jury, in the Southern District of Ohio, the defendants, LARRY DEAN PORTER and
ERROLL WAYNE PORTER, SR. did knowingly conspire and attempt to intimidate, threaten
and corruptly persuade a government source who is known to the Grand Jury, with the intent to
hinder, delay or prevent, the known government source from communicating to a law
enforcement officer information relating to the commission or possible commission of a Federal
offense, to wit, the child sex trafficking activities of LARRY DEAN PORTER.

In violation of 18 U.S.C. §§ 1512(b)(3) and (k).

COUNT TEN
(Destruction or Removal of Property to Prevent Seizure)

54. The allegations of paragraphs 1 through 35 are incorporated herein by reference.

55. Between on or about March 11, 2020 and March 20, 2020, in the Southern
District of Ohio, the defendants, WILLIAM DAVID COLE, FRANK E. ANDREWS,
CRYSTAL D. PORTER, and DENNA S. PORTER, after the search and seizure of property by
law enforcement officers from the Scioto County Sheriff's Office and the Federal Bureau of

Investigation, persons authorized to make such search and seizure, did knowingly dispose of and

13
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 14 of 17 PAGEID #: 386

transfer and attempt to dispose of and transfer property, specifically digital devices capable of
storing digital images and videos, for the purpose of preventing and impairing the Government’s
lawful authority to take said property into its custody and control.

In violation of 18 U.S.C. §§ 2232(a) and 2.

COUNT ELEVEN
(False Statement to Law Enforcement)

56. The allegations of paragraphs | through 35 are incorporated herein by reference.

57. On or about March 24, 2020, in the Southern District of Ohio, the defendant,
DENNA S. PORTER, did willfully and knowingly make a materially false, fictitious, and
fraudulent statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States, specifically, the defendant stated to Agents of the
Federal Bureau of Investigation that she removed personal effects, such as family photos, from
the residence of Dean Porter and was digging in the property of Dean Porter for money she
believed was buried there. The statements were false because, as the defendant then and there
knew, she and others had removed digital devices from the residence of Dean Porter and were
searching for buried digital devices when they dug in Dean Porter’s yard. It is further alleged
that this offense involved violations under Chapter 110 (Sexual Abuse and Other Abuse of
Children) and 18 U.S.C. § 1591 (Child Sex Trafficking).

In violation of 18 U.S.C. § 1001(a)(2).

COUNT TWELVE
(False Statement to Law Enforcement)

58. The allegations of paragraphs 1 through 35 are incorporated herein by reference.
59, On or about March 24, 2020, in the Southern District of Ohio, the defendant,

CRYSTAL D. PORTER, did willfully and knowingly make a materially false, fictitious, and

14
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 15 of 17 PAGEID #: 387

fraudulent statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States, specifically, the defendant stated to Agents of the
Federal Bureau of Investigation that she was not aware of and did not participate in the removal
of any digital devices from the residence of Dean Porter and that she was digging in the property
of Dean Porter for money she believed was buried there. The statements were false because, as
the defendant then and there knew, she had previously been informed that digital devices had
been removed from the residence of Dean Porter and she was searching for buried digital devices
when she and others dug in Dean Porter’s yard. It is further alleged that this offense involved
violations under Chapter 110 (Sexual Abuse and Other Abuse of Children) and 18 U.S.C. § 1591
(Child Sex Trafficking).

In violation of 18 U.S.C. § 1001(a)(2).

COUNT THIRTEEN
(False Statement to Law Enforcement)

60. The allegations of paragraphs | through 35 are incorporated herein by reference.

él. On or about March 24, 2020, in the Southern District of Ohio, the defendant,
WILLIAM DAVID COLE, did willfully and knowingly make a materially false, fictitious, and
fraudulent statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States, specifically, the defendant stated to Agents of the
Federal Bureau of Investigation that he had no knowledge of Dean Porter interacting with
children in a sexual manner. The statement was false because, as the defendant then and there
knew, he had communicated with Dean Porter regarding Dean Porter’s sexual activities with
minor children prior to the time of the defendant’s statement to Agents. It is further alleged that
this offense involved a violation of 18 U.S.C. § 1591 (Child Sex Trafficking).

In violation of 18 U.S.C. § 1001(a)(2).

15
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 16 of 17 PAGEID #: 388

FORFEITURE COUNT A
62. The allegations of Counts One through Four and Eight of this Indictment are

hereby incorporated by reference as part of this Count as if fully rewritten herein for purposes of
alleging forfeitures to the United States of America pursuant to the provisions of 18 U.S.C. §
1594(e).

63. Asaresult of the offenses alleged in Counts One through Four and Eight of this
Indictment and upon conviction thereof, the defendants, LARRY DEAN PORTER, WILLIAM
DAVID COLE, FRANK E. ANDREWS, CRYSTAL D. PORTER, and DENNA §.
PORTER, shall forfeit to the United States any and all property, real or personal, constituting or
derived from any proceeds obtained directly or indirectly as a result of the aforementioned
violations; and any and all property used or intended to be used to commit or to promote the
commission of the aforementioned violations, including but not limited to the following:

a) $80 in U.S. Currency;
b) One Bryco Arms 22LR caliber pistol, serial # 308914 and related ammunition;
c) One Samsung $10 E cellular phone, Model SM-G970U, serial #
R58M22E3PAH;
d) One Alcatel cellular phone, Model, serial # 015163007736977;
e) One Apple i-Phone 11 cellular phone, serial # DNPZWICLN72N and IMEI #
356555104644128;
f) One Apple iPhone 11 Pro Max cellular phone, serial # F2ANZKN48N706;
g) One Kyocera cellular phone, Model E6560, serial # 014072001939118; and
h) One blue SanDisk 8GB SDHC card.
In violation of 18 U.S.C. § 1594(e).
FORFEITURE COUNT B

64. The allegations contained in Counts Five through Seven of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures to the

United States of America, pursuant to 18 U.S.C. § 2253.

16
Case: 2:20-cr-00095-SDM Doc #: 33 Filed: 06/23/20 Page: 17 of 17 PAGEID #: 389

65. As a result of the offenses alleged in Counts Five through Seven of this
Indictment, and upon conviction thereof, Defendants LARRY DEAN PORTER and FRANK
E. ANDREWS shall forfeit to the United States:

a. All matter containing any visual depiction described in the allegations
contained in Counts Five through Seven of this Indictment; and
b. All property used or intended to be used to commit and to promote the
commission of the aforementioned violations in Counts Five through Seven of
this Indictment, including but not limited to the following:
i. One Asus desktop computer, serial # CM5671-05;
ii. One Dell Desktop computer, service tag # 8DDOMD1;
iii. One PNY Optima 26GB SD card; and
iv. Eight Optical (CD/DVD) discs.

In violation of 18 U.S.C. §§ 2253(a)(1) and (3).

 

 

 

A TRUE BILL.
s/Foreperson.

FOREPERSON
DAVID M. DEVILLERS
United States Attorney

s/Heather A. Hill s/Jennifer M. Rausch

HEATHER A. HILL (IL 6291633) JENNIFER M. RAUSCH (0075138)
Assistant United States Attorney Special Assistant United States Attorney

s/Jessica W. Knight
JESSICA W. KNIGHT (0086615)
Assistant United States Attorney

17
